Orders and judgment affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Dore and Callahan, JJ., dissent and vote to reverse the order granting partial summary judgment and the judgment entered thereon on the ground that the document relied on is ambiguous and even contradictory on its face and the issues, including the issue of the intention of the parties to the instrument, should not be disposed of without a trial. The order denying the defendant-appellant the right to file an amended answer is also reversed.